            Case 3:16-cv-01919-HZ       Document 86       Filed 01/16/19      Page 1 of 2




                                UNITED ST ATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


PULSE HEAL TH LLC, an Oregon                      CASE NO.: 3:16-CV-01919-HZ
limited liability company,

                   Plaintiff,
                                                  STIPULATION FOR DISMISSAL WITH
       V.                                         PREJUDICE
AKERS BIOSCIENCES, INC., a New
Jersey corporation,
                   Defendant.




       Pursuant to Fed. R. Civ. P. 4l(a)(l), and in accordance with the terms of a Settlement

Agreement and a resulting Stipulated Permanent Injunction, Plaintiff Pulse Health LLC and

Defendant Akers Biosciences, Inc. , by and through their respective undersigned counsel, here­

by stipulate to the dismissal of all claims alleged in this action with prejudice.




PAGE 1 -        STIPULATION FOR DISMISSAL WITH PREJUDICE
         Case 3:16-cv-01919-HZ        Document 86   Filed 01/16/19   Page 2 of 2




       IT IS SO ORDERED:

       Dated in Pmtland, Oregon on this __ day of ______, 2019.




                                               Marco A. Hernandez
                                               UNITED STATES DISTRICT JUDGE




Dated: September 13, 2018

Respectfully submitted,


 Isl Michael D. Rounds                           Isl Anthony J. DiMarino
DAVID ANGELI, OSB. No. 020244                  JENNIFER S. WAGNER, OSB No. 024470
KRISTEN TRANETZKI, OSB No. 115730              STOLL BERNE LOKTING &
ANGELI LAW GROUP LLC                           SHLACHTER PC

(503) 954-2232                                 (503) 227-1600

BROWNSTEIN HYATT FARBER                        A.J. DIMARINO, PC
SCHRECK, LLP                                   ANTHONY J. DIMARINO (pro hac vice)
MICHAEL D. ROUNDS (pro hac vice)               EMMETT S. COLLAZO (pro hac vice)
ADAM K. YOWELL (pro hac vice)                  (856) 853-0055
(77 5) 3 24-4100
Attorneys for Plaintiff Pulse Health LLC       Attorneys for Defendant Akers Biosciences,
                                               Inc.




PAGE 2-       STIPULATION FOR DISMISSAL WITH PREJUDICE
